United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, LAX
INTERNATIONAL SERVICE CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1049
Issued: October 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2019 appellant filed a timely appeal from a March 21, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish entitlement to wageloss compensation on October 29 and December 11, 2018, and January 3, 2019 due to attendance
at medical appointments.
FACTUAL HISTORY
On February 21, 2018 appellant, then a 60-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that she developed a bilateral knee condition due to factors of her
federal employment including prolonged standing and walking. She first became aware of her
condition and its relationship to her federal employment on December 6, 2017. Appellant did not
stop work. OWCP accepted the claim for bilateral knee strain and bilateral knee osteoarthritis.
On November 2, 2018 appellant filed a claim for wage-loss compensation (Form CA-7)
for disability on October 29, 2018. On the back of the form, the employing establishment noted
her work hours as 11:00 p.m. to 7:30 a.m. In a time analysis form (Form CA-7a) appellant claimed
four hours for a medical appointment on October 29, 2018.
In support of her claim, appellant submitted an appointment confirmation for October 29,
2018 with Dr. Christopher P. DeCarlo, a physiatrist and sports medicine physician, and an
October 30, 2018 request or notification of absence requesting four hours of leave for a medical
appointment due to her accepted employment condition on October 29, 2018. The notification
form noted a scheduled reporting time of 11:00 p.m. The appointment confirmation noted a time
in of 2:10 p.m. and time out of 2:30 p.m.
On December 13, 2018 OWCP received an appointment confirmation form noting that
appellant was scheduled to receive acupuncture for both knees on December 11, 2018 with
Johannes Schothorst, Lac. Ph.d. The time in for the appointment was 8:00 a.m. and time out was
9:00 a.m.
On December 20, 2018 appellant filed a wage-loss compensation claim (Form CA-7) for
the period October 29 to December 11, 2018. On the back of the form the employing
establishment noted there was no need for appellant to leave work at 2:55 a.m. for her medical
appointments. In a Form CA-7a, appellant claimed four hours of OWCP leave for medical
appointments on October 29 and December 11, 2018. The employing establishment indicated that
appellant came to work at 2:55 a.m. on October 29, 2018 when her medical appointment was
scheduled for 2:00 p.m. that day and on December 11, 2018 she left work at 2:55 a.m. for a medical
appointment scheduled for 8:00 a.m.
Appellant, on January 10, 2019, filed a wage-loss compensation claim (Form CA-7) for
January 3, 2019. On the back of the form, the employing establishment noted appellant’s work
shift was from 11:00 p.m. to 7:30 a.m. On a time analysis form (Form CA-7a), appellant claimed
3.92 hours of OWCP leave for a January 3, 2019 medical appointment. On both forms, the
employing establishment wrote that appellant clocked out at 3:00 a.m. for an appointment
scheduled for 9:00 a.m. and there was no need to clock out as her work shift ended at 7:30 a.m.

2

In a development letter dated January 14, 2019, OWCP informed appellant that the
evidence of record failed to establish that her time loss from work was due to her attending medical
appointments for her accepted conditions. It requested clarification and evidence to establish wage
loss for the dates and hours claimed due to attending medical appointments for the accepted
conditions. OWCP afforded appellant 30 days to provide the requested information. 3 No response
was received.
By decision dated March 21, 2019, OWCP denied appellant’s claim for wage-loss
compensation due to time lost from work to attend medical appointments on October 29 and
December 11, 2018 and January 3, 2019. It noted that her shift started at 11:00 p.m. and ended at
7:30 a.m. OWCP found appellant was not entitled to wage-loss compensation as her medical
appointments were outside her regular work schedule and had not resulted in time lost from work.
LEGAL PRECEDENT
OWCP procedures provide that wages lost for compensable medical examinations or
treatment may be reimbursed. 4 A claimant who has returned to work following an accepted injury
or illness may need to undergo examination or treatment and such employee may be paid
compensation for wage loss while obtaining medical services and for a reasonable time spent
traveling to and from the medical provider’s location.5 Wage loss is payable only if the
examination, testing, or treatment is provided on a day which is a scheduled workday and during
a scheduled tour of duty. Wage-loss compensation for medical treatment received during off-duty
hours is not reimbursable.6 The evidence should establish that a claimant attended an examination
or treatment for the accepted work injury on the dates claimed in order for compensation to be
payable.7 For a routine medical appointment, a maximum of four hours of compensation may be
allowed. However, longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care. The
claims for wage loss should be considered on a case-by-case basis.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish entitlement to
wage-loss compensation on October 29 and December 11, 2018 and January 3, 2019 due to
attendance at medical appointments.

3

Subsequent to OWCP’s request, it received medical evidence covering the period December 11, 2018 through
March 7, 2019. None of the medical evidence identified the time of any medical appointment.
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Wages Lost for Medical Examination or Treatment, Chapter
2.901.19 (February 2013).
5

Id. at Chapter 2.901.19(a); see T.S., Docket No. 19-0347 (issued July 9, 2019); E.W., Docket No. 17-1988 (issued
January 28, 2019).
6

Id. at Chapter 2.901.19(a)(2).

7

Id. at Chapter 2.901.19(a)(3).

8

Id. at Chapter 2.901.19(c).

3

Appellant filed claims for wage-loss compensation for alleging that she was owed
compensation for times she was attending medical appointments. The employing establishment
contested her claims because appellant’s work shift was from 11:00 p.m. to 7:30 a.m., while her
medical appointments were scheduled for times outside of her regular work shift. As noted above,
wage-loss compensation is not payable for medical treatment received during off-duty work
hours.9 The evidence of record establishes that appellant’s medical treatment occurred during offduty work hours. Thus, appellant has not met her burden of proof to establish that she is entitled
to wage-loss compensation for the dates claimed.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
wage-loss compensation on October 29 and December 11, 2018 and January 3, 2019 for
attendance at medical appointments.
ORDER
IT IS HEREBY ORDERED THAT the March 21, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

Supra note 6.

4

